DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination filed 12/10/2020. Claims 1-3, 8-11 and 13 -25 are pending in the application. Claims 1,3,10,11 and 13  was amended, claims 4-7 were canceled and new claims 14-25 were added by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites  “citrus fibers comprising: a water holding capacity of at least 35mL of water per gram of anhydrous fibers and  an additive that is at least 5 wt. % of the citrus fibers relative to a weight of the citrus fibers without water comprising a sugar, a polysaccharide, a polyol, a dextrin a sugar alcohol or a combination thereof”. Tables 1 and 2 compare the effect of   a few additives   additives  - maltodextrin, glycerol, sorbitol, gelatin, sugar with no characterization of particle size of materials or physical form, on fiber properties.   The  open-ended transitional phrase “comprising” does not preclude other ingredients having potential effects on properties of the fiber blend. 
One of ordinary skill in the art would therefore not be reasonably apprised of the scope   of   a citrus fiber “comprising” the additive as other components that would potentially affect water-holding capacity are not precluded.   
Claim 18 recites, “wherein the additive is in the range of from about 5 wt. % of the citrus fibers relative to a weight of citrus fibers without water”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as an upper limit is unspecified. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,8-11 and 13 -25  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10/834,953.
Although the claims at issue are not identical, they are not patentably distinct from each other because the fibers have claimed properties in overlapping ranges and are claimed in identical food compositions. 
Claims 1-3 and 13-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-14 of copending Application No. 16/469,801. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the fibers have claimed properties in overlapping ranges and are claimed in identical food compositions. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s comments regarding the double patenting rejections are noted.
Claim amendments render the previous rejections under 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Applicant differentiates the invention from the art based on the presence of an additive due to which the claimed water holding capacity for the fiber ingredient is met. However, applicant’s arguments which are based on the exemplary embodiments, are not commensurate in scope with the claimed invention which claims “an additive that is at least 5% by weight of the citrus fibers  without  water , the additive comprising a sugar, a polysaccharide, a polyol, a dextrin, a sugar alcohol or a combination thereof”. 
Tables 1 and 2 compare the effect of   a few additives     - maltodextrin, glycerol, sorbitol, gelatin, sugar with no characterization of particle size of materials or physical form, on fiber properties.   The   open-ended transitional phrase “comprising” does not preclude other ingredients having potential effects on properties of the fiber blend. 
One of ordinary skill in the art would therefore not be reasonably apprised of the scope   of   a citrus fiber “comprising” the additive, as other components that would potentially affect water -holding capacity are not precluded.   
Appropriate correction is required to enable a meaningful comparison with the prior art.
For these reasons, applicant’s arguments are not fully persuasive. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793